Case 1:20-cv-02862-AKH Document 37-3 Filed 08/27/20 Page 1 of 6




                         EXHIBIT C
FILED: KINGS COUNTY CLERK 01/29/2020 03:43 PM                               INDEX NO. 502269/2020
NYSCEF DOC. NO. 2Case 1:20-cv-02862-AKH Document 37-3 Filed 08/27/20 Page 2 of NYSCEF:
                                                                     RECEIVED  6       01/29/2020




                                         EXHIBIT A
FILED: KINGS COUNTY CLERK 01/29/2020 03:43 PM                               INDEX NO. 502269/2020
NYSCEF DOC. NO. 2Case 1:20-cv-02862-AKH Document 37-3 Filed 08/27/20 Page 3 of NYSCEF:
                                                                     RECEIVED  6       01/29/2020
FILED: KINGS COUNTY CLERK 01/29/2020 03:43 PM                               INDEX NO. 502269/2020
NYSCEF DOC. NO. 2Case 1:20-cv-02862-AKH Document 37-3 Filed 08/27/20 Page 4 of NYSCEF:
                                                                     RECEIVED  6       01/29/2020
FILED: KINGS COUNTY CLERK 01/29/2020 03:43 PM                               INDEX NO. 502269/2020
NYSCEF DOC. NO. 2Case 1:20-cv-02862-AKH Document 37-3 Filed 08/27/20 Page 5 of NYSCEF:
                                                                     RECEIVED  6       01/29/2020
FILED: KINGS COUNTY CLERK 01/29/2020 03:43 PM                               INDEX NO. 502269/2020
NYSCEF DOC. NO. 2Case 1:20-cv-02862-AKH Document 37-3 Filed 08/27/20 Page 6 of NYSCEF:
                                                                     RECEIVED  6       01/29/2020
